ORDER
PER CURIAM.
Defendant appeals from his convictions by a jury of rape, sodomy, and sexual abuse, and his sentence, by the court as a Class X offender and persistent sexual offender, to concurrent terms of imprisonment of thirty-five years for the rape and sodomy and ten years for sexual abuse. We find no error and the judgment is supported by competent and substantial evidence. A written opinion would have no precedential value. The parties have been furnished with a memorandum supplementing this order. The judgment is affirmed pursuant to Rule 30.25(b).